                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                     CIVIL ACTION NO. 5:20-CV-00042-KDB-DSC
 EARL COOK,

                Plaintiff,

    v.                                                         ORDER

 UNITED PARCEL SERVICE, INC.,

                Defendant.


   THIS MATTER is before the Court on Defendant United Parcel Service, Inc.’s (“Defendant”

or “UPS”) Motion for Summary Judgment. (Doc. No. 18). The Court has carefully considered the

Motion, the corresponding briefs and exhibits, as well as the parties’ oral arguments on May 24,

2021. Plaintiff Earl Cook (“Cook”) brings claims under the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101 et seq. and related state statutes. Because Cook is not a qualified

individual under the ADA (as further explained below), the Court will GRANT Defendant’s

Motion for Summary Judgment.

                                     I.    BACKGROUND

   Cook began working for UPS as a preloader in the company’s Wilkesboro, North Carolina

facility on September 30, 2014. (Doc. No. 24-2, ¶ 5). As a preloader, Cook was responsible for

picking up packages from a belt and placing the packages onto trucks. (Doc. No. 18-3, at 5-7).

Preloaders are expected to lift packages up to 70 pounds without assistance and frequently lifted

packages over 20 pounds. Id. at 6 (lifting up to 70 pounds); id. at 7 (estimating a third of the

approximately 700 packages loaders lifted on a daily basis weighed over 20 pounds).




                                               1
   On January 5, 2015, Cook was promoted to part-time preload supervisor. (Doc. No. 24-2, ¶ 6).

As a preload supervisor, Cook was responsible for supervising 11 employees, including 8 loaders.

(Doc. No. 18-3, at 13). UPS’s written job description for preload supervisors requires supervisors

to be able to lift, carry, and pull up to 70 pounds. (Doc. No. 18-3, at 158).

   On July 15, 2017, while at home, Cook suffered a hemorrhagic stroke. (Doc. No. 24-2, ¶ 7).

He was taken to Wilkesboro Regional Hospital and soon after airlifted to Baptist Hospital in

Winston-Salem, where he remained until August 22, 2017. Id.; (Doc. No. 18-3, at 26). To relieve

swelling, doctors drilled a hole and removed part of his skull in October 2017. (Doc. No. 18-3, at

26).

   Since the stroke, Cook has suffered from four intermittent seizures. (Doc. No. 18-3, at 29). His

first seizure occurred on February 28, 2018 while he was at home. The seizure caused him to fall

out of his chair and lose consciousness. Id. at 27-28. Another seizure occurred on July 4, 2018

while Cook was at a church cookout. Id. at 70. He recalls standing in line, feeling “something

weird,” and then waking up in the hospital. Id. Cook’s most recent seizure occurred in late 2019

or early 2020 while he was at home using his computer. Id. at 29.

   Cook was approved for leave under the Family Medical Leave Act (“FMLA”) from July 15,

2017 to October 9, 2017 (Doc. No. 18-6, ¶ 4) and for paid disability benefits from July 15, 2017

to January 12, 2018, id. ¶ 5. A second short-term disability claim was approved for benefits

beginning on January 13, 2018. Id. ¶ 5; (Doc. No. 18-3, at 151).

   On April 3, 2018, Cook received a letter from the UPS Human Resources Service Center

informing him about his options to return to work. (Doc. No. 18-3, at 135). The letter reminded

Cook that UPS offers job-related accommodations for persons who are disabled within the

meaning of the ADA and that if Cook believed he had an ADA-covered disability and was



                                                  2
interested in requesting an ADA accommodation, he was to contact the UPS Human Resources

Service Center to obtain the necessary paperwork. Id. Cook was also informed of the UPS Flexible

Benefits Summary Plan Description, which provides that employees who are absent from their

regular occupation for 12 months, including time periods spent on a personal leave or performing

a residual disability assignment, will be administratively terminated regardless of their status on

short- or long-term disability. Id.

   On April 4, 2018, Cook visited his doctor who gave him a release to return to work with the

following restrictions for at least the next six months: no lifting over 25 pounds, no driving, and a

10-minute break every two to two-and-a-half hours. (Doc. No. 18-3, at 205). After visiting his

doctor, Cook took the work release paperwork to Chuck Ford and mentioned to Ford that he

planned to come back the next day.1 (Doc. No. 18-3, at 42). On April 5, 2018, Cook returned to

the Wilkesboro facility with the intention of regaining his employment.2 (Doc. No. 18-3, at 38,

42). Other than giving Ford the doctor’s note, Cook did not communicate his work restrictions to

anyone else at UPS. (Doc. No. 18-3, at 45).

   Nancy Bailey, the manager of the Wilkesboro facility, called On-Road Supervisor Mickey

Wall the morning of April 5, 2018 to check in on the Wilkesboro facility. (Doc. No. 18-4, at 3).

Wall informed Bailey that Cook had returned to work and relayed the restrictions listed in Cook’s




   1  UPS records show that Chuck Ford was terminated in January 2018 and did not work at UPS
in April 2018. (Doc. No. 18-6, ¶ 8). Nevertheless, Cook insists that he saw Ford on April 4, 2018
and gave him his work release paperwork. (Doc. No. 18-3, at 55-56); see also (Doc. No. 18-4, at
4) (Nancy Bailey, manager of the Wilkesboro facility, stating that she believed “Chuck was on
vacation” the week of April 5, 2018). Whether or not Ford was working at UPS at the time is not
material to the summary judgment motion before the Court.
    2
      During his deposition, Cook stated that he received a letter from Aetna stating that his benefits
would expire on April 4, 2018, which is likely why he decided to show up for work on this date.
(Doc. No. 24-2, at 1). However, the letter merely stated that UPS’s Personal Medical Leave would
expire on April 4, 2018. Cook was covered by other benefits after April 4, 2018.
                                                  3
doctor’s note. Id. at 4. Bailey told Wall that Cook could not work because of his 25-pound weight

restriction. Id. at 5. Cook recalls receiving a phone call from Bailey, during which she told him

that he could not work until he was 100% and he would not get paid for his work on April 5. (Doc.

No. 24-1, at 2). It was Bailey’s understanding that Cook stopped working shortly after her

conversation with Wall, id., however, Cook did not leave and continued to work for the rest of the

workday, (Doc. No. 18-3, at 44). Cook never returned to the Wilkesboro facility to work after

April 5, 2018. Id.

   On April 11, 2018, Cook initiated an accommodation request with UPS. (Doc. No. 18-6, ¶ 6).

UPS sent Cook a request for medical information to be completed by his doctor. Id. The only

medical documentation UPS received from Cook was a completed Request for Medical

Information filled out by Dr. Taylor Norman dated April 19, 2018. Id.; (Doc. No. 18-3, at 47-48).

The completed form stated that Cook was currently unable to perform all of the functions of his

position, that he was unable to “lift/carry/pull greater than 20 lbs,” and “unable to climb ladder,

bend/squat repetitively.” (Doc. No. 18-3, at 139). Dr. Norman also indicated that Cook’s weight

and activity restrictions were “of unknown permanence at this time,” as Cook continued to recover

from his stroke. Id. at 140.

   On May 15, 2018, UPS held an ADA “checklist meeting” with Cook. (Doc. No. 18-3, at 60,

152-158). UPS Human Resources Manager Kendra Coates and Occupational Health Supervisor

Sharon Klinger attended the meeting on behalf of UPS. (Doc. No. 18-3, at 59). Cook’s girlfriend,

Larisa Ashe, also attended the meeting and filled out the checklist form on Cook’s behalf because

Cook had not learned how to write left-handed as effectively as he would have liked. Id. at 59-60.

On the checklist form, Cook had Ashe write that he was unable to lift, carry, or pull more than 20

pounds and unable to climb ladders, bend, or squat repetitively. Id. at 152. When Cook was asked



                                                4
to describe any accommodations that he believed would permit him to be able to perform the

essential functions of his preload supervisor job, he wrote “a job working downstairs and assistance

with packages over 20 lbs.” Id. When asked to identify any other jobs at UPS for which he believed

he could perform the essential functions, Cook wrote “management position that functions before

operation begins early morning.” Id. He further indicated that he wanted to stay within the

Wilkesboro facility. Id. at 153.

   Coates also filled out portions of the checklist form on behalf of UPS. Id. at 154-56. She

indicated “none” under “Employee Proposed Accommodations (In Current Job)” 3 and identified

“PT [part-time] Package Data Supervisor” under “Employee Proposed Accommodations (Transfer

or Reassignment).” Id. For the Package Data Supervisor position, Coates indicated that a position

was not available. The sole part-time Package Data Supervisor position at the Wilkesboro facility

was filled by David Massucco from March 1, 2007 to May 30, 2020. (Doc. No. 18-6, ¶ 9). She

also indicated that Cook possessed the requisite education, skills and experience for the position,

but was not capable of performing the essential job functions of the position because he would

have to climb to use the computer and lift packages in the absence of other management employees

during the prescribed hours. Id. at 155.

   On June 14, 2018, Coates emailed Cook informing him that she was unaware of any available

position at UPS at that time for which Cook was qualified and capable of performing the essential

job functions with or without reasonable accommodation. (Doc. No. 18-3, at 159). Cook’s leave

was extended for six months to afford UPS and Cook time to look for an available position at UPS




   3
     Although Coates wrote “none,” Cook did in fact propose two accommodations: (1) to use a
downstairs computer instead of an upstairs computer; and (2) assistance with packages over 20
pounds. Coates does not dispute this, and when discussing the form during her deposition she said
she did not know why she put down “none.” (Doc. No. 24-11, at 1).
                                                 5
that Cook could perform. Id. Coates’s replacement as of July 2018, HR Manager Ebony Truzy,

also looked for open positions in the Wilkesboro facility for Cook during this period. (Doc. No.

18-6, ¶ 11). No positions were found, and Cook’s employment was administratively terminated on

December 27, 2018 after he had been absent from work for more than 12 months. (Doc. No. 18-3,

at 206).

   Cook filed an application for social security disability benefits on March 9, 2018. (Doc. No.

18-3, at 123-134). In his application, he claimed that he had been unable to work since July 15,

2017, the date he suffered his stroke. Id. at 125. As part of his application, he filled out a “Work

History Report” in which he described his daily tasks for each job. (Doc. No. 18-3, at 115-122).

To describe his preloader supervisor position, Cook wrote: “supervise, fill out paperwork, use

computer to check reports. Had to fill in for employee bathroom breaks by loading and unloading

trucks often lifting packages up to 70 lbs.” Id. at 116. Under “Lifting and Carrying,” Cook

described his preloader supervisor position as “lift[ing] packages of varying weight and size. . . .

Over 100 times per day.” Id. Cook submitted various medical records in support of his social

security disability benefits application; they all confirmed a weight restriction and other physical

restrictions as a result of Cook’s stroke. After a favorable decision from an Administrative Law

Judge, Cook was awarded monthly social security payments that continued through the date of his

deposition in January 2021. (Doc. No. 18-3, at 98). In 2020, Cook also applied for discharge of his

student loans on the basis of total and permanent disability. His application was successful and his

student loans were discharged. (Doc. No. 18-3, at 199-200).

   On September 7, 2018, before Cook was administratively terminated, he filed a charge of

discrimination with the Equal Employment Opportunity Commission (EEOC) contending that

UPS violated ADA, 42 U.S.C. § 12101 et seq. (Doc. No. 1-2). On January 17, 2020, the EEOC



                                                 6
informed Cook it was closing its file on his charge because it was unable to conclude that the

information obtained established any violations of the statutes after its investigation. (Doc. No. 1-

1). On April 2, 2020, Cook timely filed a Complaint against UPS in this Court. (Doc. No. 1). The

Complaint alleges that UPS failed to make reasonable accommodations for Cook’s disability and

that UPS violated the North Carolina Equal Employment Practices Act, N.C.G.S. § 143-422.1, et.

seq., and the North Carolina Persons with Disabilities Protection Act, N.C.G.S. § 168A-5-11, et.

seq., in terminating him and failing to make reasonable accommodations for his disability. UPS

has now moved for summary judgment on all claims.

                                   II.    LEGAL STANDARD

   Summary judgment must be granted “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56.

A factual dispute is considered genuine “if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “A

fact is material if it might affect the outcome of the suit under the governing law.” Vannoy v.

Federal Reserve Bank of Richmond, 827 F.3d 296, 300 (4th Cir. 2016) (quoting Libertarian Party

of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013)).

   The party seeking summary judgment bears the initial burden of demonstrating the absence of

a genuine issue of material fact through citations to the pleadings, depositions, answers to

interrogatories, admissions or affidavits in the record. See Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986); Bouchat v. Baltimore Ravens Football Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003).

“The burden on the moving party may be discharged by ‘showing’ . . . an absence of evidence to

support the nonmoving party's case.” Celotex, 477 U.S. at 325. Once this initial burden is met, the

burden shifts to the nonmoving party. The nonmoving party “must set forth specific facts showing



                                                 7
that there is a genuine issue for trial.” Id. at 322 n.3. The nonmoving party may not rely upon mere

allegations or denials of allegations in his pleadings to defeat a motion for summary judgment. Id.

at 324.

    When ruling on a summary judgment motion, a court must view the evidence and any

inferences from the evidence in the light most favorable to the nonmoving party. Tolan v. Cotton,

572 U.S. 650, 657 (2014); see also Anderson, 477 U.S. at 255. “Summary judgment cannot be

granted merely because the court believes that the movant will prevail if the action is tried on the

merits.” Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 568-69 (4th Cir. 2015) (quoting

10A Charles Alan Wright & Arthur R. Miller et al., Federal Practice & Procedure § 2728 (3d ed.

1998)). “The court therefore cannot weigh the evidence or make credibility determinations.” Id. at

569 (citing Mercantile Peninsula Bank v. French (In re French), 499 F.3d 345, 352 (4th Cir.

2007)).

    However, “[w]here the record taken as a whole could not lead a rational trier of fact to find for

the nonmoving party, there is no genuine issue for trial.” Ricci v. DeStefano, 557 U.S. 557, 586

(2009) (internal citations omitted). “Only disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of summary judgment. Factual

disputes that are irrelevant or unnecessary will not be counted.” Anderson, 477 U.S. at 248. Also,

the mere argued existence of a factual dispute does not defeat an otherwise properly supported

motion. Id. If the evidence is merely colorable, or is not significantly probative, summary judgment

is appropriate. Id. at 249-50.

    In the end, the question posed by a summary judgment motion is whether the evidence as

applied to the governing legal rules “is so one-sided that one party must prevail as a matter of law.”

Id. at 252.



                                                  8
                                      III.   DISCUSSION

       A. Failure to Accommodate under the ADA

   “The Americans with Disabilities Act requires employers to make reasonable accommodations

to ‘the known physical or mental limitations of an otherwise qualified [employee] with a

disability.’” Wirtes v. City of Newport News, __ F.3d __, No. 19-1780 (4th Cir. Apr. 30, 2021)

(quoting Laird v. Fairfax Cnty., 978 F.3d 887, 892 (4th Cir. 2020)). An employee is qualified if

they “can perform the essential functions of the employment position [they] hold[] or desire[],”

either “with or without reasonable accommodation.” Laird, 978 F.3d at 892 n.2 (quoting 42 U.S.C.

§ 12111(8)).

   For purposes of the ADA, “reasonable accommodations” may consist of “job restructuring,

part-time or modified work schedules, reassignment to a vacant position, [and] acquisition or

modification of equipment or devices, . . . .” 42 U.S.C. § 12111(9)(B); see also C.F.R. §

1630.2(o)(1)(ii). While “reallocating or redistributing nonessential, marginal job functions” may

be reasonable accommodation, 29 C.F.R. pt. 1630 app. § 1630.2(o), an accommodation is not

reasonable under the ADA if it “reallocate[s] essential functions,” id.; E.E.O.C. v. Womble Carlyle

Sandridge & Rice, LLP, 616 F. App’x 588, 593 (4th Cir. 2015).

   Therefore, “in order for a plaintiff to establish a prima facie case against his employer for

failure to accommodate under the ADA, the plaintiff must show: ‘(1) that he was an individual

who had a disability within the meaning of the statute; (2) that the employer had notice of his

disability; (3) that with reasonable accommodation he could perform the essential functions of the

position; and (4) that the employer refused to make such accommodations.’” Wilson v. Dollar Gen.

Corp., 717 F.3d 337, 345 (4th Cir. 2013) (quoting Rhoads v. FDIC, 257 F.3d 373, 387 n.11 (4th

Cir. 2001)); see also Hannah P. v. Coats, 916 F.3d 327, 337 (4th Cir. 2019).



                                                9
   Here, the parties do not dispute elements one and two of Cook’s prima facie case—that is, (1)

he has a disability within the meaning of the statute, and (2) UPS was on notice of his disability.

Rather, this motion turns on the third and fourth elements: whether there are genuine issues of

material fact as to whether Cook was a qualified individual under the ADA, such that had he been

given a reasonable accommodation, he could have “performed the essential functions of the

employment position,” and whether UPS refused to make such accommodations. 42 U.S.C. §

12111(8).

   To determine if Cook was a qualified individual for the preload supervisor position, the Court

must decide (1) whether Cook could “perform the essential functions of the job, i.e., functions that

bear more than a marginal relationship to the job at issue,” and (2) if not, whether “any reasonable

accommodation by the employer would enable [him] to perform those functions.” Tyndall v.

National Educ. Ctrs., Inc., 31 F.3d 208, 213 (4th Cir. 1994) (citing Chandler v. City of Dallas, 2

F.3d 1385, 1393-94 (5th Cir. 1993)). Cook bears the burden of demonstrating that he could perform

the essential functions of his job with reasonable accommodation. Id.

   “Not all job requirements or functions are essential.” Jacobs v. N.C. Administrative Office of

the Courts, 780 F.3d 562, 579 (4th Cir. 2015). A job function is essential when the reason the

position exists is to perform that function, when there are not enough employees available to

perform the function, or when the function is so specialized that someone is hired specifically

because of his or her expertise in performing that function. 29 C.F.R. § 1630.2(n)(2); see also

Jacobs, 780 F.3d at 579. “[I]f an employer has prepared a written description before advertising

or interviewing applicants for the job, this description shall be considered evidence of the essential

functions of the job.” 42 U.S.C. § 12111(8). Other relevant evidence can include “the employer’s

judgment as to which functions are essential,” “the amount of time spent on the job performing



                                                 10
the function,” “the consequences of not requiring the incumbent to perform the function,” and the

work experience of people who hold the same or similar job. 29 C.F.R. § 1630.2(n)(3).

    The Court begins with the written job description for the position.4 UPS’s description of the

preload supervisor position includes heavy lifting, such as “assist[ing] in moving packages

weighing up to 150 pounds.” (Doc. No. 18-3, at 147). It also includes “occasional” lifting, carrying,

and pushing or pulling of up to 70 pounds. (Doc. No. 18-3, at 146). “Occasional” is classified as

1% to 33% of the time. Id. In UPS’s judgment, lifting more than 20-25 pounds was essential

because multiple preload supervisor tasks may involve heavy lifting, especially when conducting

annual safety trainings for preloaders where supervisors demonstrate how to properly lift boxes

and when supervisors are required to assist preloaders if they fall behind schedule. (Doc. No. 18-

4, at 7-8).5

    The Court also considers the undisputed evidence in the record to determine whether lifting

over 20-25 pounds is an essential function of the preload supervisor position. Cook’s experience

as a preload supervisor and his prior testimony to the Social Security Administration (“SSA”)

confirm that lifting more than 20-25 pounds is an essential function of the job. Cook testified in

his deposition that during his time as a preload supervisor he would often have to move packages,

including when a package was blocking the conveyor belt and needed to be moved (Doc. No. 18-

3, at 9 (testifying he would do this a “couple of times a day”)); when packages were damaged and



    4 There is some dispute over when this job description was created. Cook testified that he had
not seen the list of job functions for the preload supervisor position before his stroke, but whether
or not Cook saw the list of functions has little to do with whether the job functions actually existed
and whether or not they were essential. At the hearing, Cook was unable to dispute that the job
description existed at the time of his stroke (he could only say he never saw the job description
until this lawsuit). UPS’s written description is highly probative of its view of what functions are
essential to the preload supervisor position.
    5 Although the job description discusses lifting 70 pounds, the more pertinent inquiry is

whether the job required lifting more than 20-25 pounds because that was Cook’s lifting limit.
                                                 11
he would, as the preload supervisor, remove the damaged box and either move it to another area

or remove the damaged items and repackage the box himself (Doc. No. 18-3, at 14, 22); when the

loading rate fell behind or the facility was short staffed and he would step in as the supervisor to

help load packages for the entire day to ensure the trucks got out on time (Doc. No. 18-3, at 112-

13); and when training new loaders.

      Moreover, Cook’s Work History Report for the Social Security Administration provides

additional evidence of his essential job functions. In the report, Cook stated that as a preload

supervisor he was required to “fill in for employee bathroom breaks by loading and unloading

trucks often lifting packages up to 70 lbs.” (Doc. No. 18-3, at 116). He also wrote that he “[l]ifted

packages of varying weight and size” and “[c]arried between 1ft and 30ft over 100 times per day.”

Id.

      Cook argues that lifting over 20-25 pounds is not an essential function of the preload supervisor

position because it would violate the National Master United Parcel Service Collective Bargaining

Agreement between UPS and the International Brotherhood of Teamsters (“IBT Agreement”).

(Doc. No. 24-1, at 3). In Cook’s view, the IBT Agreement mandates that supervisors not move

packages that are the responsibility of the preloaders. Id. However, the IBT Agreement merely

ensures that supervisors are not taking away work from loaders by doing work for the loaders when

there are loaders available to do the work. (Doc. No. 24-8, at 13) (“The Employer agrees that the

function of the supervisors is the supervision of Employees and not the performance of the work

of the employees they supervise.”). It does not define the job duties or essential functions of a

preload supervisor, nor does it prohibit supervisors from lifting packages. By its plain terms, the

IBT Agreement recognizes that there are times where the supervisor will need to lift packages. Id.

(“Accordingly, the employer agrees that supervisor or other employees of the employer who are



                                                   12
not members of the bargaining unit shall not perform any bargaining unit work, except to train

employees or demonstrate safety, or as otherwise provided in the applicable supplement, rider or

addendum.”); see also (Doc. No. 24-5, at 6-7).

   As evidenced from the record, a preload supervisor who could not lift over 20-25 pounds would

require help with multiple tasks. Even if preload supervisors are not required to lift heavy packages

frequently, a function may still be essential even if infrequent. See 29 C.F.R. Part 1630, App. §

1630.2(n) (“For example, although a firefighter may not regularly have to carry an unconscious

adult out of a burning building, the consequence of failing to require the firefighter to be able to

perform this function would be serious.”). Here, there would be significant consequences of not

requiring a preload supervisor to be able to lift packages over 20-25 pounds, including, amongst

others, potentially falling behind in the loading rate.6 Lifting packages over 20-25 pounds bears

more than a “marginal relationship” to the preload supervisor position. Therefore, lifting more than

20-25 pounds is an essential function of preload supervisors. See EEOC v. Womble Carlyle

Sandridge & Rice, LLP, No. 1:13CV46, 2014 WL 2916851, at *4-7 (M.D.N.C. June 26, 2014)

(analyzing whether heavy lifting was an essential function of a position, finding that it was, and

holding that plaintiff was unable to perform an essential function of the job because she could not

lift the amount required and was, therefore, not a qualified individual), aff’d 616 F. App’x 558

(4th Cir. 2015).




   6  Additionally, there would likely be serious safety concerns in not requiring a preload
supervisor to be able to lift over 20-25 pounds. For instance, if someone was caught in the conveyor
belt (as Cook reported happened once) a preload supervisor may need to help pull or lift the man
out of the conveyor belt. Cook’s weight limitation would prevent him from doing so (or at least
doing so effectively).


                                                 13
   Having established that lifting more than 20-25 pounds is an essential function and there being

no genuine dispute that Cook could not lift more than 20-25 pounds,7 the Court now turns to the

question of whether, with a reasonable accommodation, Cook could perform the essential

functions of the position of preload supervisor. This inquiry proceeds in two steps: (1) were the

specific accommodations requested by Cook reasonable; and (2) had UPS granted the

accommodation, could Cook perform the essential functions of the position.

   Cook’s requested accommodations as set forth in the ADA Accommodations Checklist were

(1) a job working downstairs and (2) assistance with packages over 20 pounds. (Doc. No. 18-3, at

152). Requiring assistance with packages over 20 pounds is not a reasonable accommodation

because it would shift Cook’s lifting duties to another employee. “The ADA does not require an

employer to make an accommodation that would impact other employees in their ability to perform

their job duties, such as creating more work.” Rudolph v. Buncombe County Government, 846 F.

Supp. 2d 461, 474 (W.D.N.C. 2012). Requiring another employee to assist Cook in lifting

packages over 20-25 pounds is not a reasonable accommodation because doing so would require

that another person perform an essential function of the employee’s job. See Womble Carlyle, 2014

WL 2916851, at *7; see also Peters v. City of Mauston, 311 F.3d 835, 840 (7th Cir. 2002)

(upholding summary judgment against an equipment operator who suffered a shoulder injury and

was no longer able to lift or carry anything over fifty pounds and finding that the employee’s

request for a helper was unreasonable because lifting and carrying were essential functions of his

job as an equipment operator and making such accommodation would have required another



   7
      Cook claims that his weight restriction is temporary, but he was still under the weight
restriction at the time of the hearing on May 24, 2021 and gave no indication of when the weight
restriction may change. Notably, Cook’s doctor wrote that Cook’s weight restriction was of
“unknown permanence,” (Doc. No. 18-3, at 47-49, 140), and, at his deposition in January 2021,
Cook merely stated that he “hoped” they would change. (Doc. No. 18-3, at 105).
                                               14
person to perform an essential function of the employee’s job); Shin v. Univ. of Md. Med. Sys.

Corp., 369 F. App’x 472, 782 (4th Cir. 2010) (“The ADA does not require an employer to assign

an employee to permanent light duty, nor does it require an employer to reallocate job duties in

order to change the essential function of a job, or hire an additional person to perform an essential

function of a disabled employee’s position.”). Cook’s request to work downstairs referred to his

use of a downstairs computer instead of the upstairs computer he had been using as a preload

supervisor. However, it does not relate to Cook’s ability to lift over 20-25 pounds. Thus, the Court

need not address whether or not his request to work downstairs was a reasonable accommodation

because even if Cook were permitted to work downstairs, he would still be unable to perform the

essential function of lifting more than 20-25 pounds.

   Cook also requested reassignment to a management position in the Wilkesboro facility, namely

the package data supervisor position. “Plaintiff bears the burden of demonstrating the existence of

‘a vacant position for which [he] was qualified.’” White v. Buckeye Fire Equipment Company, No.

3:17CV404-MOC-DSC, 2018 WL 2304048, at *5 (W.D.N.C. May 21, 2018) (quoting Nartey-

Nolan v. Siemens Meds. Sols. USA, Inc., 91 F. Supp. 3d 770, 775 (E.D.N.C. 2015)). The package

data supervisor position at the Wilkesboro facility was filled from March 1, 2007 to May 30, 2020.

(Doc. No. 18-6, at 2, ¶ 9). In the absence of an open position, Cook cannot avoid summary

judgment based on UPS’s failure to put him in his requested alternate employment.

   Cook also suggests that UPS did not engage in the interactive ADA process in good faith;

however, he points to no evidence in the record of a lack of good faith. On the contrary, Cook

engaged in a meeting with UPS and HR officials during which he filled out the ADA

accommodations checklist and made his specific accommodation requests. UPS then provided

another six months for Cook and the company to look for another job Cook could perform at UPS.



                                                 15
Cook did not apply for any jobs and UPS found no open positions at the Wilkesboro facility that

Cook could perform. Cook’s mere disagreement or discontentment with UPS’s actions does not

create an inference, much less proof, of bad faith by UPS.

   In sum, because Cook could not perform an essential function of the job with or without

accommodation, he is not a qualified individual under the ADA and his claim for failure to

accommodate should be dismissed.

       B. Wrongful Termination Claim under the ADA

   In addition to his failure to accommodate claim, Plaintiff asserts a wrongful termination claim

under the ADA. (Doc. No. 24-1, at 11). To establish this claim, Cook must show “(1) that [he] has

a disability, (2) that [he] is a ‘qualified individual’ for the employment in question, and (3) that

[his employer] discharged [him] (or took other adverse employment action) because of [his]

disability.” Stowe-Pharr Mills, Inc., 216 F.3d 373, 377 (4th Cir. 2000). “Disability discrimination

may be proven through direct and indirect evidence or through the McDonnell Douglas burden-

shifting framework.” Jacobs, 780 F.3d at 572.

   First, this claim fails because Cook is not a qualified individual under the ADA (as explained

above). His claim also fails because he has not shown that UPS’s proffered legitimate,

nondiscriminatory reason for terminating him was pretextual. UPS engaged in an interactive ADA

process to see if Cook could perform the essential functions of the preload supervisor position.

When UPS determined that Cook could not perform the essential functions of the position with or

without reasonable accommodations, Cook was terminated after UPS and Cook failed to find a

position within Cook’s geographical preferences and medical restrictions and because Cook had

been absent for more than 12 months. Cook has offered nothing to rebut UPS’s reason for

termination except to argue that Cook was able to carry out the essential functions of his preload



                                                16
supervisor position, which as discussed above, the Court finds Cook was undisputedly unable to

do.

         C. Judicial Estoppel

      Alternatively, UPS argues that Cook should be judicially estopped from asserting that he was

a qualified individual with a disability because he represented to the SSA and the Department of

Education that he was unable to work. “[W]here a party assumes a certain position in a legal

proceeding, and succeeds in maintaining that position, he may not thereafter, simply because his

interests have changed, assume a contrary position . . . .” Davis v. Wakelee, 156 U.S. 680, 689

(1895). The purpose of the doctrine of judicial estoppel is “‘to protect the integrity of the judicial

process’ by ‘prohibiting parties from deliberately changing positions according to the exigencies

of the moment.’” New Hampshire v. Maine, 532 U.S. 742, 749 (2001) (quoting Edwards v. Aetna

Life Ins. Co., 690 F.2d 595, 598 (6th Cir. 1982)). Judicial estoppel “is an equitable doctrine invoked

by a court at its discretion.” Russell v. Rolfs, 893 F.2d 1033, 1037 (9th Cir. 1990).

      Regarding an application for social security benefits, the Fourth Circuit has held:

                   The mere act of applying for disability benefits does not estop a plaintiff
         from making a subsequent ADA claim. See EEOC v. Stowe-Pharr Mills, Inc., 216
         F.3d 373, 378 (4th Cir. 2000). In an analogous case, in which the plaintiff in an
         ADA action had applied for, and received, Social Security Disability Insurance
         (SSDI), the Supreme Court recently held that “despite the appearance of conflict
         that arises from the language of the two statutes, the two claims do not inherently
         conflict to the point where courts should” presume that “the claimant or recipient
         of . . . benefits is judicially estopped from asserting that he is a qualified individual
         with a disability.” Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 800-802
         (1999) (internal quotation marks omitted). This is so because the two statutes
         “pursue different statutory purposes and require different, though related, inquiries
         into an individual’s disability.” Feldman v. Am. Mem’l Life Ins. Co., 196 F.3d 783,
         790 (7th Cir. 1999). For example, the ADA considers a plaintiff to be a qualified
         individual with a disability if he is able to perform the job in question with
         reasonable accommodation, whereas other statutes, like the Social Security Act, do
         not consider the possibility of reasonable accommodation when determining
         whether a claimant is disabled. See Cleveland, 526 U.S. at 803.



                                                    17
                However, because of the possibility of inconsistency, to avoid summary
        judgment, an ADA plaintiff who is shown to have claimed total disability in the
        context of another statutory scheme “is required to proffer a sufficient explanation
        for any apparent contradiction between the two claims.” Stowe-Pharr, 216 F.3d at
        378. “[T]hat explanation must be sufficient to warrant a reasonable juror’s
        concluding that, assuming the truth of, or the plaintiff’s good faith belief in, the
        earlier statement, the plaintiff could nonetheless perform the essential functions of
        her job, with or without reasonable accommodation.” Cleveland, 526 U.S. at 807
        (internal quotation marks omitted).

Fox v. Gen. Motors Corp., 247 F.3d 167, 177 (4th Cir. 2001). Thus, for Cook to survive summary

judgment, he must offer a sufficient explanation “as to why he was both totally disabled, and so

entitled to [social security] benefits, and a qualified individual with a disability entitled to bring a

claim under the ADA.” Fox, 247 F.3d at 178.

        In Rossum v. Baltimore County Maryland, 178 F. Supp. 3d 292, 299 (D. Md. 2016), the

court found that the plaintiff provided a sufficient explanation as to why she applied for SSA

benefits when she claimed that she knew her employer was forcing her out of her position and she

would thereby lose her retirement, which caused stress that exacerbated her symptoms so greatly

it became difficult for her to work. In Fox v. General Motors Corp., the Fourth Circuit found that

plaintiff provided two sufficient reasons for the apparent inconsistency in applying for SSA

benefits and pursuing an ADA claim: (1) the plaintiff’s claims did not overlap temporally, as he

requested benefits for only the time after he left his place of employment; and (2) the plaintiff

produced evidence that he could have, and would have, continued to work with reasonable

accommodation but for the hostile work environment to which he was subjected to at his place of

employment. Further, the plaintiff in Fox provided evidence that had his supervisors not required

him to perform tasks that aggravated his back and not subjected him to constant harassment, which

only increased his back injury, he could have continued to work. 247 F.3d at 178. In EEOC v.

Stowe-Pharr Mills, Inc., 216 F.3d at 379, the plaintiff testified that she repeatedly told SSA that



                                                  18
she could work with a reasonable accommodation. However, SSA officers advised her to put down

her onset date as the date she initially took leave from her job. The Fourth Circuit held that her

explanation that she could continue to work with reasonable accommodation was a sufficient

explanation for a reasonable jury to conclude that her SSA statements did not contradict her

assertion that she could have continued to work if her employer had accommodated her. Id.

       Cook’s situation is distinguishable from these examples. Unlike the plaintiff in Rossum,

Cook never alleged any deterioration in his medical condition that prompted him to apply for SSA

benefits. Unlike the plaintiff in Fox, Cook alleged an onset date of July 15, 2017, the date of his

stroke, which means that he represented to the SSA that he was under a complete disability and

unable to work from July 15, 2017 onwards. The plaintiff in Stowe-Pharr Mills applied for

disability only after her termination and attempts at receiving reasonable accommodations. Cook,

however, applied for social security benefits on March 9, 2018, almost a month before he attempted

to return to work on April 5, 2018 and before he ever requested any accommodations. (Doc. No.

18-3, at 35, 123, 198). Also, the plaintiff in Stowe-Pharr Mills maintained from the beginning of

her SSA application process that she could work with a reasonable accommodation. Cook did not

do the same. When asked why he pursued social security benefits, Cook responded: “Well,

basically for some sort of income. I was duly pursuing my job back, which I was losing, it seemed,

and also some sort of disability benefit.” (Doc. No. 18-3, at 36).

       As the cases discussed above demonstrate, it can be difficult to apply the doctrine of

judicial estoppel in these circumstances. While the Court questions the sufficiency of Cook’s

explanation, it need not reach UPS’s judicial estoppel argument since the Court has already found

that Cook was not a qualified individual on other grounds. Nonetheless, at minimum, Cook’s




                                                 19
statements to the SSA show that he did have to lift packages up to 70 pounds as a preload

supervisor and that he was unable to perform that function of the job since July 15, 2017.

       D. Wrongful Discharge Claims (NCEEPA and NCPDPA)

   Cook next contends that UPS violated the NCEEPA by failing to make reasonable

accommodations to his disability and by terminating him. The NCEEPA standards for liability

follow the standards established in the federal Rehabilitation Act of 1973 and adopted in the ADA.

See, e.g., Hughes v. Dedsole, 48 F.3d 1376, 1383 (4th Cir. 1995). Accordingly, for the reasons set

forth in the Court’s analysis of Cook’s ADA claims, Cook’s NCEEPA claims must also fail.8

   Lastly, as for Plaintiff’s NCPDPA claim, the NCPDPA creates a cause of action for a person

with a disability who is aggrieved by a discriminatory practice as defined in the act. N.C. Gen.

Stat. § 168A-11(A). Claims under the NCPDPA, however, are limited in that

       [n]o court shall have jurisdiction over an action filed under this Chapter where the
       plaintiff has commenced federal judicial or administrative proceedings under
       Section 503 or Section 504 of the Vocational Rehabilitation Act of 1973 . . . or the
       Americans with Disabilities Act of 1990 . . . involving or arising out of the facts
       and circumstances involved in the alleged discriminatory practice under this
       Chapter.

N.C. Gen. Stat. § 168A-11(c); Cone ex rel Cone v. Randolph County Sch., 302 F. Supp. 2d 500,

514 (M.D.N.C. 2004). Here, Cook’s claim under the NCPDPA arises out of the same facts and

circumstances as his ADA claim, and as such Cook’s NCPDPA claim fails as a matter of law.

Moreover, with the dismissal of Cook’s ADA claims, the Court lacks subject matter jurisdiction

over his pendant state claims, which are before the Court only because of the Court’s federal

question jurisdiction pursuant to 28 U.S.C § 1331.

                                         IV.    ORDER



   8 The parties agree that Cook’s claims under the NCEEPA rise and fall with his ADA claim.
(Doc. Nos. 18-1, at 24; 24-1, at 25).
                                               20
   IT IS THEREFORE ORDERED that Defendant’s Motion for Summary Judgment, (Doc.

No. 18), is GRANTED as to all claims. The Clerk of Court is directed to close this case.

   SO ORDERED.



                               Signed: May 25, 2021




                                                21
